Slidell, O. J..
(Voohhies, J., and Buciianah,. J.,- absent.)
This suit was brought before a Justice of the Peace to recover $07, for the defendant’s State license, as keeper of a coffee house, for the year 1852.- On appeal by the defendant to the District Court, two points were made. 1st.- That the law giving the tax collector the right of seizing and selling the property of those who are assessed for taxes, is unconstitutional. 2d. That the tax on different kinds of retailers not being uniform, the tax is unconstitutional. The District Judge affirmed the judgment, and the defendant appealed to this court.
Of the first point we have no jurisdiction in this cause. The amount in dispute not exceeding $300, our jurisdiction is confined to the question of the constitutionality and legality of the tax. Albert v. Brewer, 9 An. 64. Constitution, Art. 02.
If we consider this class of exactions as falling within the purview of the first clause of Article 123, still we think it constitutional; because it operates uniformly upon all persons of the same class, to wit, all keepers of coffeehouses. The defendant is required to pay the State what other keepers of coffee-houses are required to pay, no more and no less. See State v. Poydras, 9 Annual.
It is therefore ordered that the appellant take nothing by his appeal, and that he pay the cost thereof.